Exhibit 10.4

 

PREPARED BY:     Harold A. Hagen, Esq.   )   Bryan Cave LLP   )  
333 Market Street, 25th  Floor   )   San Francisco, CA 94105   )  

ASSUMPTION AGREEMENT

This Assumption Agreement (“Assumption Agreement” or “Agreement”) is made this
9th of March, 2012, by U.S. BANK NATIONAL ASSOCIATION, as Trustee for the
registered holders of J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES CORP.,
MULTIFAMILY MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2011-K702 (“Noteholder”),
WC/TP SPRING CREEK, LLC, a Delaware limited liability company (“Borrower”), JOHN
A. WENSINGER, an individual (“Original Guarantor”), SIR SPRING CREEK, LLC, a
Delaware limited liability company (“Assumptor”), STEADFAST INCOME REIT
OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (“OP”) and STEADFAST
INCOME REIT, INC., a Maryland corporation (“SIR” and, together with OP, jointly
and severally, “New Guarantor”). Borrower, Original Guarantor, Assumptor and New
Guarantor are collectively referred to herein as the “Borrower Parties.” The
Borrower Parties and Noteholder are collectively referred to herein as the
“Parties.”

RECITALS

 

A. Noteholder’s predecessor in interest, Holliday Fenoglio Fowler, L.P., a Texas
limited partnership (“Original Lender”) made a loan to Borrower in the original
principal amount of Fourteen Million One Hundred Thousand and no/100 Dollars
($14,100,000.00) (“Loan”), under the terms and provisions set forth in the
following loan documents, all of which are dated as of January 31, 2011, unless
otherwise noted:

 

  1. Multifamily Note – CME (“Note”) in the original principal amount of the
Loan, made by Borrower and payable to Original Lender, said Note having been
endorsed by Original Lender to the Federal Home Loan Mortgage Corporation, a
corporation organized and existing under the laws of the United States (“Freddie
Mac”) and thereafter endorsed by Freddie Mac to Noteholder. Noteholder is now
the owner and holder of the Note and the Loan is serviced by Wells Fargo Bank,
N.A. (“Servicer”);

 

  2.

Multifamily Mortgage, Assignment of Rents and Security Agreement (Oklahoma)
executed by Borrower and given to Original Lender which secures the Note and
other obligations of Borrower (“Security Instrument”), and which Security
Instrument was recorded on January 31, 2011, in Book 11562 at Page 1719 with the
County Clerk of Oklahoma County, State of Oklahoma (“Official Records”), the
Original Lender’s interest under which was assigned to the Freddie Mac, by
instrument recorded on January 31, 2011, in Book 11562 at Page 1831 in said
Official Records and thereafter assigned by Freddie Mac to



--------------------------------------------------------------------------------

  Noteholder by instrument recorded on July 5, 2011, in Book 11667 at Page 986
in said Official Records. The land, improvements and other real property which
are subject to the Security Instrument are hereinafter referred to as the
“Property” and the equipment, machinery and other personal property which are
subject to the Security Instrument are hereinafter referred to as the
“Collateral”;

 

  3. UCC-1 Financing Statement recorded on January 31, 2011, in Book 11562 at
Page 1796 in said Official Records, naming Freddie Mac as secured party, the
secured party’s interest thereunder having been assigned to Noteholder by UCC-3
Financing Statement Amendment recorded on July 5, 2011, in Book 11667 at Page
990 in said Official Records (collectively, the “County UCC”);

 

  4. UCC-1 Financing Statement filed on February 11, 2011, with the Delaware
Department of State as File No. 2011 0517386, naming Freddie Mac as secured
party, the secured party’s interest thereunder having been assigned to
Noteholder by UCC-3 Financing Statement Amendment filed with the Delaware
Department of State as File No. 2011 2526963 (collectively, the “State UCC”);

 

  5. Guaranty – CME, executed by Original Guarantor (“Guaranty”);

 

  6. Replacement Reserve Agreement – CME, executed by Borrower (“Replacement
Reserve Agreement”);

 

  7. Assignment of Management Agreement and Subordination of Management Fees,
executed by Borrower and Willmax Capital Management, Inc. (“Original Assignment
of Management Agreement”);

 

  8. Repair Escrow Agreement – CME, executed by Borrower (“Repair Escrow
Agreement”);

 

  9. Operations and Maintenance Agreement – Moisture Management Plan and
Asbestos, executed by Borrower (“O&M Agreement”); and

 

  10. Borrower’s Certificate of Representations and Warranties executed by
Borrower (“Borrower’s Certificate”).

The documents described in the foregoing paragraphs 1 through 10 and any other
Loan Documents, including, in each case, any prior amendments thereto, together
with this Assumption Agreement, are hereinafter collectively defined as the
“Loan Documents”. The documents described in the foregoing paragraphs 1-4, 6 and
9, together with and as modified by this Assumption Agreement, are hereinafter
collectively defined as the “Assumed Loan Documents”. All defined terms not
otherwise defined herein shall have the meanings given them in the Note, or if
not defined therein, the Security Instrument.

 

B. As of March 5, 2012:

 

  1. The principal balance outstanding under the Note was $13,876,940.44;

 

2



--------------------------------------------------------------------------------

  2. Accrued interest on the Note has been paid through February 29, 2012;

 

  3. The balance of Imposition Deposits held for the payment of Taxes (as
provided in Section 7(a) of the Security Instrument) was $30,539.03;

 

  4. The balance of Imposition Deposits held for the payment of Hazard Insurance
premiums or other insurance premiums (as provided in Section 7(a) of the
Security Instrument) was $44,503.50;

 

  5. The balance in the Replacement Reserve Fund (as provided in the Replacement
Reserve Agreement) was $[21,308.00];

 

C. Borrower has sold and conveyed the Property and the Collateral to Assumptor,
or is about to sell and convey the Property and the Collateral to Assumptor (the
“Transfer”), and both parties desire to obtain from Noteholder a waiver of any
right Noteholder may have under the Loan Documents to accelerate the Maturity
Date of the Note by virtue of such conveyance.

 

D. Subject to the terms and conditions hereof, Noteholder is willing to consent
to the Transfer, and to waive any right of acceleration of the Maturity Date of
the Note upon assumption by Assumptor of all obligations of Borrower under the
Loan Documents.

NOW THEREFORE, FOR VALUABLE CONSIDERATION, including, without limitation, the
mutual covenants and promises contained herein, the Parties agree as follows:

 

  1. Incorporation. The foregoing recitals are incorporated herein by this
reference.

 

  2. Assumption Fee. As consideration for Noteholder’s execution of this
Assumption Agreement and in addition to any other sums due hereunder, Borrower
and Assumptor agree to pay Noteholder or Noteholder’s servicer(s) (all as set
forth in the escrow instructions to be executed in connection with the closing
of this assumption) an assumption fee of $[139,132.00] (1.00% of the Loan
balance), due on execution of this Assumption Agreement by Noteholder
(“Assumption Fee”).

 

  3. Conditions Precedent. The following are conditions precedent to
Noteholder’s obligations under this Assumption Agreement:

 

  (a) The irrevocable commitment of First American Title Insurance Company
(“Title Company”) to issue a date-down endorsement and other endorsements
specified by Servicer to Title Company’s Title Policy No. M1538519, dated
January 31, 2011, in each case in form and substance acceptable to Noteholder
and without deletions or exceptions other than as expressly approved by
Noteholder in writing, insuring Noteholder that the priority and validity of the
Security Instrument has not been and will not be impaired by this Assumption
Agreement, the conveyance of the Property, or the transaction contemplated
hereby;

 

3



--------------------------------------------------------------------------------

  (b) Receipt and approval by Noteholder of: (i) the executed original of this
Assumption Agreement; (ii) an executed original of a Memorandum of Assumption
Agreement in the form attached hereto as EXHIBIT A, with signatures notarized,
and otherwise in form and substance acceptable to Noteholder (“Memorandum of
Assumption Agreement”); and (iii) any other documents and agreements which are
required pursuant to this Assumption Agreement, in form and content acceptable
to Noteholder;

 

  (c) Recordation in the Official Records of the Memorandum of Assumption
Agreement, together with such other documents and agreements, if any, required
pursuant to this Assumption Agreement or which Noteholder has requested to be
recorded or filed;

 

  (d) Assumptor’s delivery to Noteholder of UCC-1 Financing Statements and UCC-3
Financing Statement Amendments in proper form for filing in the appropriate
jurisdictions as determined by Noteholder, which Assumptor expressly authorizes
Noteholder to file;

 

  (e) Execution and delivery to Noteholder by New Guarantor of a Guaranty
(Multistate – Assumptions and Transfers) (“New Guaranty”) in favor of Noteholder
and in form and substance acceptable to Noteholder, pursuant to which New
Guarantor irrevocably guarantees payment for certain matters under the Loan as
more specifically set forth in the New Guaranty, along with delivery to
Noteholder of such resolutions or certificates of New Guarantor as Noteholder
may require, in form and content acceptable to Noteholder;

 

  (f) [Reserved];

 

  (g) Delivery to Noteholder of the organizational documents and evidence of
good standing of Assumptor, its constituent parties, and of New Guarantor,
together with such resolutions or certificates as Noteholder may require, in
form and content acceptable to Noteholder, authorizing the assumption of the
Loan and executed by the appropriate persons and/or entities on behalf of
Assumptor and New Guarantor;

 

  (h) The representations and warranties contained herein are true and correct;

 

  (i) Receipt by Noteholder of a copy of Assumptor’s casualty insurance policy
and comprehensive liability insurance policy with respect to the Property, each
in form and amount satisfactory to Noteholder, with the annual premium for same
to be paid at closing;

 

  (j) Receipt by Noteholder of a copy of the special warranty deed by which
title to the Property will be conveyed to Assumptor, and the purchase and sale
agreement documenting the sale of the Property to Assumptor;

 

4



--------------------------------------------------------------------------------

  (k) Receipt by Noteholder of an executed assignment of the purchaser’s
interest in the purchase and sale agreement for the Property from the purchaser
named therein to Assumptor;

 

  (l) [Intentionally deleted];

 

  (m) Receipt by Noteholder of a copy of the new property management agreement
for the Property in form and substance, and with a manager, acceptable to
Noteholder, along with an executed assignment of management agreement acceptable
to Noteholder;

 

  (n) Noteholder shall have received an opinion of counsel to Noteholder with
respect to the compliance of this Assumption Agreement, the transfer to
Assumptor, and the transactions referenced herein with the provisions of the
Internal Revenue Code as the same pertain to real estate mortgage investment
conduits and such other opinion letters as Noteholder’s counsel shall require;

 

  (o) All items on the closing checklist of Noteholder’s counsel shall be
satisfied or waived by Noteholder or its counsel;

 

  (p) Payment of the Assumption Fee provided for in Section 2 above; and

 

  (q) Borrower’s or Assumptor’s reimbursement to Noteholder of Noteholder’s
costs and expenses incurred in connection with this Assumption Agreement and the
transactions contemplated hereby, including, without limitation, title insurance
costs, escrow and recording fees, attorneys’ fees, appraisal, engineers’ and
inspection fees and documentation costs and charges, whether such services are
furnished by Noteholder’s employees, agents or independent contractors.

 

  4. Effective Date. The effective date of this Assumption Agreement shall be
the date the Memorandum of Assumption Agreement is recorded in the Official
Records (“Effective Date”).

 

  5. Assumption. Assumptor hereby assumes and agrees to pay when due all sums
due or to become due or owing under the Note, the Security Instrument and the
other Assumed Loan Documents and shall hereafter faithfully perform all of
Borrower’s obligations under and be bound by all of the provisions of the
Assumed Loan Documents and assumes all liabilities of Borrower under the Assumed
Loan Documents as if Assumptor were an original signatory thereto. The execution
of this Assumption Agreement by Assumptor shall be deemed its execution of the
Note, the Security Instrument and the other Assumed Loan Documents. Assumptor
shall henceforth be deemed to be the “Mortgagor,” “Assignor,” “Grantor,”
“Indemnitor” and/or “Borrower”, as the case may be, under each of the Assumed
Loan Documents. Without limiting the generality of the foregoing, Assumptor’s
assumption includes the assumption of all obligations, liabilities, and waivers
of Borrower set forth in the Note, including, without limitation, the
liabilities of Borrower under Section 9 thereof. The foregoing assumption by
Assumptor is absolute and unconditional.

 

5



--------------------------------------------------------------------------------

  6. Partial Release of Borrower; Release of Noteholder. Noteholder hereby
releases (on the Effective Date) Borrower from liability under the Loan
Documents other than this Assumption Agreement as to acts, events or omissions
occurring or obligations arising after the Effective Date; provided however,
that the Parties hereby acknowledge and agree that Borrower is expressly not
released from and nothing contained herein is intended to limit, impair,
terminate or revoke, any of Borrower’s obligations including, without
limitation, those set forth in Section 9 of the Note, to the extent the same
arise out of or in connection with any acts, events or omissions occurring or
obligations arising on or before the Effective Date (the “Retained
Obligations”), and that such obligations shall continue in full force and effect
in accordance with the terms and provisions thereof and hereof. Borrower’s
obligations under the Loan Documents with respect to the Retained Obligations
shall not be discharged or reduced by any extension, amendment, renewal or
modification to, the Note, the Security Instrument or any other Loan Documents,
including, without limitation, changes to the terms of repayment thereof,
modifications, extensions or renewals of repayment dates, releases or
subordinations of security in whole or in part, changes in the interest rate or
advances of additional funds by Noteholder in its discretion for purposes
related to those set forth in the Loan Documents.

 

  7. Confirmation of Guaranty; Partial Release of Original Guarantor. Effective
upon the Effective Date, Original Guarantor shall be released from liability
under the Guaranty as to acts, events or omissions occurring or obligations
arising after the Effective Date; provided, however, such release shall not
apply to any acts, events or omissions which occurred prior to the Effective
Date, whether or not the effects of or damages from such acts, events or
omissions are apparent or ascertainable as of the Effective Date. Nothing
contained herein is intended to limit, impair, terminate or revoke Original
Guarantor’s obligations under the Guaranty to the extent the same arise out of
or in connection with any acts, events or omissions occurring or obligations
arising on or before the Effective Date.

 

  8.

Release of Lender Parties and Covenant Not to Sue. Each Borrower Party, on
behalf of itself and its heirs, successors and assigns, hereby releases and
forever discharges Noteholder, any trustee with regard to the Loan, any servicer
of the Loan, each of their respective predecessors-in-interest and successors
and assigns, together with the officers, directors, partners, employees,
investors, certificate holders and agents of each of the foregoing
(collectively, the “Noteholder Parties”), from all debts, accountings, bonds,
warranties, representations, covenants, promises, contracts, controversies,
agreements, claims, damages, judgments, executions, actions, inactions,
liabilities, demands or causes of action of any nature, at law or in equity,
known or unknown, which any Borrower Party now has by reason of any cause,
matter, or thing through and including the date hereof, arising out of or
relating to: (a) the Loan, including,

 

6



--------------------------------------------------------------------------------

  without limitation, its funding, administration and servicing, (b) the Loan
Documents, (c), the Property or Collateral, (d) any reserve and/or escrow
balances held by Noteholder or any servicers of the Loan, or (e) the sale,
conveyance, assignment and transfer of the Property and Collateral. Each
Borrower Party, on behalf of itself and its heirs, successors and assigns,
covenants and agrees never to institute or cause to be instituted or continue
prosecution of any suit or other form of action or proceeding of any kind or
nature whatsoever against any of the Noteholder Parties by reason of or in
connection with any of the foregoing matters, claims or causes of action.

THE RELEASE CONTAINED IN THIS SECTION 8 INCLUDES CLAIMS OF WHICH BORROWER
PARTIES (INDIVIDUALLY AND COLLECTIVELY) ARE PRESENTLY UNAWARE OR WHICH BORROWER
PARTIES (INDIVIDUALLY AND COLLECTIVELY) DO NOT PRESENTLY SUSPECT TO EXIST WHICH,
IF KNOWN BY A BORROWER PARTY WOULD MATERIALLY AFFECT ITS RELEASE OF THE
NOTEHOLDER PARTIES.

BY EXECUTING THIS AGREEMENT, EACH BORROWER PARTY ACKNOWLEDGES THAT (i) THIS
SECTION 8 HAS BEEN READ AND FULLY UNDERSTOOD, (ii) EACH BORROWER PARTY HAS EACH
HAD THE CHANCE TO ASK QUESTIONS OF ITS COUNSEL ABOUT ITS MEANING AND
SIGNIFICANCE AND (iii) EACH BORROWER PARTY HAS ACCEPTED AND AGREED TO THE TERMS
SET FORTH IN THIS SECTION 8.

 

  9. Representations and Warranties.

 

  (a) Assignment. Borrower and Assumptor each hereby represents, warrants, and
covenants to Noteholder and each other that Borrower has irrevocably and
unconditionally transferred and assigned to Assumptor all of Borrower’s right,
title and interest in and to:

 

  (i) The Property and the Collateral;

 

  (ii) The Assumed Loan Documents;

 

  (iii) All leases related to the Property or the Collateral;

 

  (iv) All rights as named insured under all casualty and liability insurance
policies (and all endorsements in connection therewith) relating to the Property
or the Collateral (unless, but only to the extent that, Assumptor is obtaining
its own such insurance policies);

 

  (v) All reciprocal easement agreements, operating agreements, and declarations
of conditions, covenants and restrictions related to the Property;

 

7



--------------------------------------------------------------------------------

  (vi) All prepaid rents applicable to the period from and after the Effective
Date and security deposits, if any, held by Borrower in connection with leases
of any part of the Property or the Collateral; and

 

  (vii) All funds, if any, deposited in impound accounts held by or for the
benefit of Noteholder pursuant to the terms of the Loan Documents.

Borrower and Assumptor each hereby further represents and warrants to Noteholder
that no consent to the transfer of the Property and the Collateral to Assumptor
is required under any agreement to which Borrower or Assumptor is a party,
including, without limitation, under any lease, operating agreement, mortgage or
security instrument (other than the Loan Documents), or if such consent is
required, that it has been obtained and is in full force and effect.

 

  (b) No Defaults. Assumptor and Borrower each hereby represents and warrants,
to the best of its respective knowledge, that no default, event of default,
breach or failure of condition has occurred, or would exist with notice or the
lapse of time or both, under any of the Loan Documents, as modified by this
Assumption Agreement, and all representations and warranties herein and in the
other Loan Documents are true and correct.

 

  (c) Loan Documents. Assumptor represents and warrants to Noteholder that
Assumptor has actual knowledge of all terms and conditions of the Loan
Documents, and agrees that Noteholder has no obligation or duty to provide any
information to Assumptor regarding the terms and conditions of the Loan
Documents. Assumptor further agrees that all representations, agreements and
warranties in the Loan Documents regarding Borrower, its status, authority,
financial condition and business shall apply to Assumptor as well as to
Borrower, as though Assumptor were the borrower originally named in the Loan
Documents. Assumptor further understands and acknowledges that, except as
expressly provided in a writing executed by Noteholder, Noteholder has not
waived any right of Noteholder or obligation of Borrower or Assumptor under the
Loan Documents and Noteholder has not agreed to any modification of any
provision of any Loan Document or to any extension of the Loan.

 

  (d)

Financial Statements. Assumptor represents and warrants to Noteholder that the
financial statements of Assumptor and of each New Guarantor, if any, previously
delivered by Borrower, Assumptor or any of such parties to Noteholder: (i) are
materially complete and correct; (ii) present fairly the financial condition of
each of such parties; and (iii) have been prepared in accordance with generally
accepted accounting principles consistently applied or other accounting
standards approved by Noteholder. Assumptor further represents and warrants to
Noteholder that, since the date of such financial statements, there has been no

 

8



--------------------------------------------------------------------------------

  material adverse change in the financial condition of any of such parties, nor
have any assets or properties reflected on such financial statements been sold,
transferred, assigned, mortgaged, pledged or encumbered except as previously
disclosed in writing by Assumptor to Noteholder and approved in writing by
Noteholder.

 

  (e) Reports. Assumptor represents and warrants to Noteholder that, to the best
of its knowledge after due inquiry and investigation, all reports, documents,
instruments and information delivered to Noteholder in connection with
Assumptor’s assumption of the Loan: (i) are materially correct and sufficiently
complete to give Noteholder accurate knowledge of their subject matter; and
(ii) do not contain any misrepresentation of a material fact or omission of a
material fact which omission makes the provided information misleading.

 

  (f) Assumptor Location. Assumptor represents and warrants that its chief
executive office (or principal residence, if applicable) is located at the
address set forth in Section 14 below. Assumptor represents and warrants that
its state of formation is Delaware. All organizational documents of Assumptor
delivered to Noteholder are complete and accurate in every respect. Assumptor’s
legal name is exactly as shown on page one of this Assumption Agreement.
Assumptor shall not change Assumptor’s name or, as applicable, Assumptor’s chief
executive office, Assumptor’s principal residence or the jurisdiction in which
Assumptor is organized, without giving Noteholder at least 30 days’ prior
written notice.

 

  (g) No Adverse Change. Assumptor and New Guarantor represent and warrant to
Noteholder that since the date of the financial statements for Assumptor and New
Guarantor submitted by Assumptor in connection with its application to assume
the Loan, there has occurred no adverse change in the financial condition of
Assumptor or New Guarantor.

 

  (h) No Pledge of Equity Interests. Assumptor and New Guarantor represent and
warrant to Noteholder that no equity interest in Assumptor or an entity that,
directly or indirectly, owns an equity interest in Assumptor has been pledged,
hypothecated or otherwise encumbered as security for any obligation, and that no
portion of the capital contributed to Assumptor, directly or indirectly, in
connection with Assumptor’s acquisition of the Property consists of borrowed
funds.

 

  (i)

Embargoed Person. Assumptor and New Guarantor represent and warrant that none of
the funds or other assets of Assumptor or New Guarantor constitute property of,
or are beneficially owned, directly or indirectly, by any person, entity or
government subject to trade restrictions under U.S. law, including but not
limited to, the USA

 

9



--------------------------------------------------------------------------------

  PATRIOT Act (including the anti-terrorism provisions thereof), the
International Economic Powers Act, 50 U.S.C. §§ 1701, et. seq., the Trading with
the Enemy Act, 50 U.S.C. App. 1 et. seq., and any Executive Orders or
regulations promulgated thereunder, including those related to Specially
Designated Nationals and Specially Designated Global Terrorists (“Embargoed
Person”) and further warrant and represent that no Embargoed Person has any
interest of any nature whatsoever in Assumptor or New Guarantor with the result
that the investment in Assumptor (whether directly or indirectly) is prohibited
by law.

 

  (j) Authority and Enforceability. In addition to all representations and
warranties in the Loan Documents, each of the Borrower Parties represents and
warrants as to itself that (i) it has full power, authority, legal right and
capacity to execute, deliver and perform its respective obligations under this
Assumption Agreement and the other Loan Documents and enter into the purchase
and sale transaction contemplated by this Agreement; (ii) the Loan Documents to
which it is a party, including, without limitation, this Assumption Agreement,
constitute valid, enforceable and binding obligations of such party; and
(iii) as of the Effective Date, there are no counterclaims, defenses or offsets
of any nature whatsoever to any of its respective obligations under the Loan
Documents.

 

  (k) Organizational Status. Borrower and Assumptor each represent and warrant
as to itself that it is (i) duly organized, validly existing and in good
standing under the laws of its State of organization; and (ii) duly qualified to
transact business and in good standing in the State where the Property is
located.

 

  10. Waiver of Acceleration. Effective upon the satisfaction of, and subject
to, all the terms and conditions set forth in this Assumption Agreement,
Noteholder hereby consents to the sale and conveyance of the Property and
Collateral and agrees that it shall not exercise its right to cause all sums
secured by the Security Instrument to become immediately due and payable because
of the conveyance of the Property and the Collateral from Borrower to Assumptor;
provided, however, Noteholder reserves its right under the terms of the Security
Instrument or any other Loan Document to accelerate all principal and interest
in the event of any subsequent sale, transfer, encumbrance or other conveyance
of the Property, the Collateral or any interest in Assumptor, except as
permitted by the Loan Documents.

 

  11.

Hazardous Materials. Without in any way limiting any other provision of this
Assumption Agreement, Assumptor and Borrower expressly reaffirm as of the date
hereof, and Assumptor reaffirms continuing hereafter: (a) each and every
representation and warranty in the Loan Documents respecting “Hazardous
Materials”, provided that each such representation and warranty by Assumptor

 

10



--------------------------------------------------------------------------------

  and Borrower shall be limited to Asumptor’s and Borrower’s own respective acts
and knowledge; and (b) each and every covenant and indemnity in the Loan
Documents respecting “Hazardous Materials”.

 

  12. Multiple Parties. If more than one person or entity has signed this
Assumption Agreement as Assumptor or Borrower, then all references in this
Assumption Agreement to Assumptor or Borrower shall mean each and all of the
persons so signing, as applicable. The liability of all persons and entities
signing shall be joint and several with all others similarly liable.

 

  13. Confirmation of Security Interest; Ratification. Nothing contained herein
shall affect or be construed to affect any lien, charge or encumbrance created
by any Loan Document or the priority of that lien, charge or encumbrance. All
assignments and transfers by Borrower to Assumptor are subject to any security
interest(s) held by Noteholder. Assumptor hereby ratifies and reaffirms (i) each
grant, pledge, assignment and conveyance to Noteholder of, and Assumptor grants
pledges, assigns and conveys to Noteholder a lien on, pledge of, and security
interest in, the Property pursuant to the terms of the Security Instrument,
including all rights, interests and property hereafter acquired, and all
products and proceeds thereof and additions and accessions thereto, and
(ii) that as of the Effective Date, all of the terms, representations,
warranties, covenants and provisions of the Assumed Loan Documents remain in
full force and effect, without modification, except as necessary to implement
the terms and provisions of this Assumption Agreement. Borrower ratifies and
reaffirms that as of the Effective Date, all of the terms, representations,
warranties, covenants and provisions of the Loan Documents remain in full force
and effect, and are true and correct with respect to Borrower, without
modification, except as necessary to implement the terms and provisions of this
Assumption Agreement.

 

  14. Notices. All notices to be given to Assumptor pursuant to the Loan
Documents shall be addressed as follows:

SIR SPRING CREEK, LLC

c/o Steadfast Asset Holdings, Inc.

18100 Von Karman Ave., Suite 500

Irvine, California 92612

Attn: Tim Middleton

With a copy to:

Garrett DeFrenza Stiepel Ryder LLP

3200 Bristol Street, Suite 850

Costa Mesa, California 92626

Attn: Marcello F. De Frenza, Esq.

 

  15.

Integration; Interpretation. The Loan Documents, including this Assumption
Agreement, contain or expressly incorporate by reference the entire agreement of

 

11



--------------------------------------------------------------------------------

  the Parties with respect to the matters contemplated herein and supersede all
prior negotiations. The Assumed Loan Documents shall not be further modified
except by written instrument executed by Noteholder and Assumptor. Any reference
in any of the Loan Documents to the Property or the Collateral shall include all
or any parts of the Property or the Collateral.

 

  16. Successors and Assigns. This Assumption Agreement is binding upon and
shall inure to the benefit of the heirs, successors and assigns of the Parties
but subject to all prohibitions of transfers contained in any of the Loan
Documents.

 

  17. Attorneys’ Fees; Enforcement. If any attorney is engaged by Noteholder to
enforce, construe or defend any provision of this Assumption Agreement, or as a
consequence of any default under or breach of this Assumption Agreement, with or
without the filing of any legal action or proceeding, Assumptor shall pay to
Noteholder, upon demand, the amount of all attorneys’ fees and costs reasonably
incurred by Noteholder in connection therewith, together with interest thereon
from the date of such demand at the rate of interest applicable to the principal
balance of the Note as specified therein.

 

  18. Additional Transfers. Notwithstanding Noteholder’s consent to the
Transfer, Assumptor understands and agrees that such consent will in no way
limit or operate as a waiver of Noteholder’s continuing rights with respect to
future transfers under the provisions of the Security Instrument.

 

  19. Deferred Maintenance. Assumptor covenants and agrees that it will, within
90 days of the Closing Date, repair or cause to have repaired, in a good and
workmanlike manner, all items listed as deferred maintenance on Servicer’s
Standard Inspection Form dated January 12, 2012 (the “Deferred Maintenance”).
Assumptor further covenants and agrees that should such items of Deferred
Maintenance not be repaired as provided herein, that an immediate Event of
Default shall have occurred, and that Noteholder shall have all remedies
available to it under the terms of the Assumed Loan Documents, including but not
limited to the immediate right to accrue interest on the Loan at the Default
Rate.

 

  20. Subordination of Rights of Borrower and Assumptor.

 

  (a) Any indebtedness of Borrower to Assumptor, or of Assumptor to Borrower,
now or existing after the date of this Agreement, together with any interest on
such debt, is subordinated to any indebtedness of Borrower or Assumptor to
Noteholder under the Loan Documents or the Assumed Loan Documents, as
applicable.

 

  (b)

Any collection or receipts with respect to any such indebtedness of Borrower to
Assumptor, or of Assumptor to Borrower, will be collected, enforced and received
by Assumptor or Borrower (as applicable) in trust for the benefit of Noteholder,
and will be paid over to Noteholder on

 

12



--------------------------------------------------------------------------------

  account of the indebtedness of Borrower and Assumptor to Noteholder, but
without impairing or affecting in any manner the liability of Borrower or
Assumptor under the other provisions of the Loan Documents or the Assumed Loan
Documents, as applicable, and this Agreement.

 

  (c) Notwithstanding the provisions of Section 20(b), until the occurrence of
an Event of Default under the Security Instrument, Borrower or Assumptor (as
applicable) will be entitled to retain for its own account all payments made on
account of the principal of and interest on any such indebtedness; provided no
such payment is made more than ten (10) days in advance of the due date.

 

  21. Loan Document Modifications. The following modifications are hereby made
to the Loan Documents:

 

  (a) From and after the date hereof, all references to the defined term “Loan
Documents” in any of the Assumed Loan Documents (and any documents executed
concurrently with this Agreement) shall be deemed to mean, collectively,
(i) this Assumption Agreement, (ii) the Note, the Security Instrument, the
County UCC and the State UCC, in each case as modified hereby, (iii) the
Replacement Reserve Agreement, (iv) the O&M Agreement, (v) the replacement
Assignment of Management Agreement, (vi) the new Guaranty, and (vii) any UCC-1
financing statements filed or recorded in connection herewith.

 

  (b) From and after the date hereof, all references to the defined terms “Note”
and “Security Instrument”, in any of the Loan Documents shall be deemed to mean
such document as modified hereby.

 

  (c) Effective as of the Effective Date, the Security Instrument is hereby
amended as follows:

 

  (i) The introductory paragraph is hereby amended to restate the notice
addresses as follows:

 

Lender:    U.S. BANK NATIONAL ASSOCIATION, as Trustee    for the registered
holders of J.P. MORGAN CHASE    COMMERCIAL MORTGAGE SECURITIES CORP.,   
MULTIFAMILY MORTGAGE PASS-THROUGH    CERTIFICATES, SERIES 2011-K702, whose
address    is c/o Wells Fargo Bank, N.A., Commercial Mortgage    Servicing, 1901
Harrison Street, 7th Floor, Oakland,    California 94612, Attn: Asset Manager
Borrower:    SIR SPRING CREEK, LLC, a Delaware limited    liability company,
whose address is c/o Steadfast Asset    Holdings, Inc., 18100 Von Karman Ave.,
Suite 500,    Irvine, California 92612

 

13



--------------------------------------------------------------------------------

  (ii) Section 1(ttt) is hereby amended and restated as follows: “Property
Manager” means Steadfast Management Company, Inc., a California corporation.

 

  (iii) Excluding only Section II.1 thereof (which added a new subsection (i) to
Section 17 of the Security Instrument), Exhibit B is deleted in its entirety.

 

  (iv) Section 33(b)(xxiv) is deleted in its entirety.

 

  (d) Effective as of the Effective Date, the Note is hereby amended as follows:

 

  (i) By deleting Section I (Recycled Provisions) of Exhibit A to the Note.

 

  22. Further Documents, Etc. The Borrower Parties each hereby agree to execute
and deliver to Noteholder, and authorize the filing and/or recording by
Noteholder of, any and all further documents and instruments required by
Noteholder to effectuate the transaction contemplated by this Assumption
Agreement, to create, perfect and/or modify the liens and security interests
granted to Noteholder under the Loan Documents and/or to give effect to the
terms and provisions of this Assumption Agreement, including, without
limitation, appropriate UCC financing statements or amendments.

 

  23. Miscellaneous.

 

  (a)

This Assumption Agreement shall be governed and interpreted in accordance with
the laws of the jurisdiction(s) specified in the Security Instrument. In any
action brought or arising out of this Assumption Agreement, Borrower and
Assumptor, and general partners, members and joint venturers of them, hereby
consent to the jurisdiction of any state or federal court having proper venue as
specified in the other Loan Documents and also consent to the service of process
by any means authorized by the law of such jurisdiction(s). Except as expressly
provided otherwise herein, all terms used herein shall have the meaning given to
them in the Loan Documents. Time is of the essence of each term of the Loan
Documents, including this Assumption Agreement. If any provision of this
Assumption Agreement or any of the other Loan Documents shall be determined by a
court of competent jurisdiction to be invalid, illegal or unenforceable, that
portion shall be deemed severed therefrom and the remaining parts shall remain
in full force as though the invalid, illegal, or unenforceable portion had not
been a part thereof. This Assumption Agreement, and any provisions hereof, may
not be modified, amended, waived, extended, changed, discharged or terminated
orally or

 

14



--------------------------------------------------------------------------------

  by any act or failure to act on the part of any party, but only by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

 

  (b) Notwithstanding anything to the contrary herein, this Assumption Agreement
is subject to the provisions of Section 9(a) of the Note as if such provisions
were set forth at length herein.

 

  (c) Assumptor acknowledges that in connection with the transactions
contemplated by this Assumption Agreement it has not relied on any
representations by Noteholder or any loan servicer regarding the Property, the
title thereto or any other matter.

 

  24. Counterparts. This Assumption Agreement may be executed in any number of
counterparts, each of which when executed and delivered will be deemed an
original and all of which taken together will be deemed to be one and the same
instrument.

[Remainder of Page Intentionally Left Blank. Signatures Begin on Next Page.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Assumption Agreement to be duly
executed as of the date first above written.

 

NOTEHOLDER: U.S. BANK NATIONAL ASSOCIATION, as Trustee for the registered
holders of J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES CORP., MULTIFAMILY
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2011-K702 By:    Wells Fargo Bank,
N.A., solely in its capacity as Master Servicer, as authorized pursuant to that
Pooling and Servicing Agreement dated June 1, 2011    By:  

/s/ Denil Barber

   Name:   Denil Barber    Title:   Assistant Vice President

 

Signature Page to Assumption Agreement

S-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Assumption Agreement to be duly
executed as of the date first above written.

 

BORROWER:

WC/TP SPRING CREEK, LLC, a Delaware limited

liability company

By:   WillMax Spring Creek LLC, a Texas limited
liability company, its Managing Member   By:  

/s/ John A. Wensinger

  Name:   John A. Wensinger   Title:   Manager ORIGINAL GUARANTOR:

/s/ John A. Wensinger

JOHN A. WENSINGER, an individual

 

Signature Page to Assumption Agreement

S-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Assumption Agreement to be duly
executed as of the date first above written.

 

ASSUMPTOR: SIR SPRING CREEK, LLC, a Delaware limited liability company By:  
Steadfast Income Advisor, LLC, a Delaware limited liability company, its Manager
  By:  

/s/ Ana Marie del Rio

  Name:  

Ana Marie del Rio

  Title:  

Secretary

NEW GUARANTOR: STEADFAST INCOME REIT OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership By:   STEADFAST INCOME REIT, INC., a Maryland corporation,
its General Partner   By:  

/s/ Ana Marie del Rio

  Name:  

Ana Marie del Rio

  Title:  

Secretary

STEADFAST INCOME REIT, INC., a Maryland corporation By:  

/s/ Ana Marie del Rio

Name:  

Ana Marie del Rio

Title:  

Secretary

 

Signature Page to Assumption Agreement

S-3



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF NOTEHOLDER

 

STATE OF CALIFORNIA      )        )   ss COUNTY OF                              
)  

On March     , 2012, before me,                             , the undersigned
Notary Public in and for said County and State, personally appeared
                            , who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

Notary Public

 

My Commission Expires:

 



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF BORROWER

 

STATE OF                                             )     )   ss
COUNTY OF                                         )  

On this the      day of March, 2012, before me, the undersigned Notary Public,
personally appeared                             ,                             
of                             , proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument the person or the entity upon
behalf of which the person acted, executed the instrument.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

Notary Public

 

My Commission Expires:

 

ACKNOWLEDGMENT OF ORIGINAL GUARANTOR

 

STATE OF                                             )     )   ss
COUNTY OF                                         )  

On this the      day of March, 2012, before me, the undersigned Notary Public,
personally appeared                             , proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he/she executed the same in his/her
authorized capacity, and that by his/her signature on the instrument the person
or the entity upon behalf of which the person acted, executed the instrument.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

Notary Public

 

My Commission Expires:

 



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF ASSUMPTOR

 

STATE OF                                             )     )   ss
COUNTY OF                                         )  

On this the      day of March, 2012, before me, the undersigned Notary Public,
personally appeared                              for
                            , proved to me on the basis of satisfactory evidence
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument the person or the entity upon
behalf of which the person acted, executed the instrument.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

Notary Public

 

My Commission Expires:

 

SEE LOOSE CERTIFICATE ATTACHED



--------------------------------------------------------------------------------

Loose Acknowledgement Certificate of Assumptor

CALIFORNIA ALL PURPOSE ACKNOWLEDGMENT

 

State of CALIFORNIA      )           ss    County of ORANGE      )   

On March 7, 2012, before me, Mona Salama, Notary Public, personally appeared Ana
Marie del Rio, who proved to me on the basis of satisfactory evidence to be the
person whose name is subscribed to the within instrument and acknowledged to me
that she executed the same in her authorized capacity, and that by her signature
on the instrument the person or the entity upon behalf of which the person
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

LOGO [g316837st_125.jpg]

      WITNESS my hand and official seal.      

 

/s/ Mona Salama

      Signature of Notary Public



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF NEW GUARANTOR

 

STATE OF                                             )     )   ss
COUNTY OF                                         )  

On this the      day of March, 2012, before me, the undersigned Notary Public,
personally appeared                             , proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he/she executed the same in his/her
authorized capacity, and that by his/her signature on the instrument the person
or the entity upon behalf of which the person acted, executed the instrument.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

Notary Public

 

My Commission Expires:

 

SEE LOOSE CERTIFICATE ATTACHED

ACKNOWLEDGMENT OF NEW GUARANTOR

 

STATE OF                                             )     )   ss
COUNTY OF                                         )  

On this the      day of March, 2012, before me, the undersigned Notary Public,
personally appeared                             , proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he/she executed the same in his/her
authorized capacity, and that by his/her signature on the instrument the person
or the entity upon behalf of which the person acted, executed the instrument.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

Notary Public

 

My Commission Expires:

 

SEE LOOSE CERTIFICATE ATTACHED



--------------------------------------------------------------------------------

Loose Acknowledgement Certificate of New Guarantor

Steadfast Income REIT Operating Partnership, L.P.

CALIFORNIA ALL PURPOSE ACKNOWLEDGMENT

 

State of CALIFORNIA      )           ss    County of ORANGE      )   

On March 7, 2012, before me, Mona Salama, Notary Public, personally appeared Ana
Marie del Rio, who proved to me on the basis of satisfactory evidence to be the
person whose name is subscribed to the within instrument and acknowledged to me
that she executed the same in her authorized capacity, and that by her signature
on the instrument the person or the entity upon behalf of which the person
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

LOGO [g316837st_127.jpg]

      WITNESS my hand and official seal.      

 

/s/ Mona Salama

      Signature of Notary Public



--------------------------------------------------------------------------------

Loose Acknowledgement Certificate of New Guarantor

Steadfast Income REIT, Inc.

CALIFORNIA ALL PURPOSE ACKNOWLEDGMENT

 

State of CALIFORNIA      )           ss    County of ORANGE      )   

On March 7, 2012, before me, Mona Salama, Notary Public, personally appeared Ana
Marie del Rio, who proved to me on the basis of satisfactory evidence to be the
person whose name is subscribed to the within instrument and acknowledged to me
that she executed the same in her authorized capacity, and that by her signature
on the instrument the person or the entity upon behalf of which the person
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

LOGO [g316837st_128.jpg]

      WITNESS my hand and official seal.      

 

/s/ Mona Salama

      Signature of Notary Public



--------------------------------------------------------------------------------

EXHIBIT A

TO ASSUMPTION AGREEMENT

 

PREPARED BY AND    )    WHEN RECORDED    )    MAIL TO:    )    Harold A. Hagen,
Esq.    )    Bryan Cave LLP    )    333 Market Street, 25th Floor    )    San
Francisco, CA 94105    )   

MEMORANDUM OF ASSUMPTION AGREEMENT

U.S. BANK NATIONAL ASSOCIATION, as Trustee for the registered holders of J.P.
MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES CORP., MULTIFAMILY MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2011-K702, with a mailing address c/o Wells
Fargo Bank, N.A., Commercial Mortgage Servicing, 1901 Harrison Street, 7th
Floor, Oakland, California 94612 (“Noteholder”) WC/TP SPRING CREEK, LLC, a
Delaware limited liability company, with a mailing address at c/o WillMax
Capital Inc., 8111 Preston Road, Suite 320, Dallas, Texas 75225 (“Borrower”),
JOHN A. WENSINGER, an individual, with a mailing address at c/o WillMax Capital
Inc., 8111 Preston Road, Suite 320, Dallas, Texas 75225 (“Original Guarantor”),
SIR SPRING CREEK, LLC, a Delaware limited liability company, with a mailing
address at c/o Steadfast Asset Holdings, Inc., 18100 Von Karman Ave., Suite 500,
Irvine, California 92612 (“Assumptor”), and STEADFAST INCOME REIT OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (“OP”) and STEADFAST INCOME
REIT, INC., a Maryland corporation (“SIR” and, together with OP, jointly and
severally, “New Guarantor”), each with a mailing address at c/o Steadfast Asset
Holdings, Inc., 18100 Von Karman Ave., Suite 500, Irvine, California 92612, are
parties to that certain ASSUMPTION AGREEMENT dated of even date herewith
(“Assumption Agreement”). The undersigned parties agree that all obligations
under that certain Multifamily Note - CME (“Note”) dated January 31, 2011, in
the original principal amount of Fourteen Million One Hundred Thousand and
no/100 Dollars ($14,100,000.00), and secured by that certain Multifamily
Mortgage, Assignment of Rents and Security Agreement (Oklahoma) (“Security
Instrument”) executed by Borrower for the benefit of Holliday Fenoglio Fowler,
L.P., a Texas limited partnership (“Original Lender”) and recorded on
January 31, 2011, in Book 11562 at Page 1719 with the County Clerk of Oklahoma
County, State of Oklahoma (“Official Records”), the Original Lender’s interest
under which was assigned to the Federal Home Loan Mortgage Corporation, a
corporation organized and existing under the laws of the United States (“Freddie
Mac”), by instrument recorded on January 31, 2011, in Book 11562 at Page 1831 in
said Official Records, and thereafter assigned by Freddie Mac to Noteholder by
instrument recorded on July 5, 2011, in Book 11667 at Page 986 in said Official
Records; and all other Loan Documents (as defined in the Assumption Agreement)
securing the real property described on EXHIBIT A, have been assumed by
Assumptor upon the terms and conditions set forth in the Assumption Agreement.
The Assumption Agreement is by this reference incorporated herein and made a
part hereof. This Memorandum of Assumption Agreement may be executed



--------------------------------------------------------------------------------

in any number of counterparts, each of which when executed and delivered will be
deemed an original and all of which taken together will be deemed to be one and
the same instrument.

Dated: March     , 2012

[Add signature blocks, notary pages and Exhibit A property description]